DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2021 has been entered.
 Response to Amendment
This is in response to applicant's amendment/response filed on 02/20/2021, which has been entered and made of record. Claims 1-4, 8-11 and 15-18 have been amended
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al (US 20180047396 A1) in view of Park et al (US 20120215519 A1).
Regarding claim 1, A computer-implemented method for identifying and emphasizing one or more speaking persons of interest (Forutanpour [0004], “The method further comprises determining who, in the real-world scene”), the method comprising: 
detecting one or more cues selected from a group comprising one or more audio cues and one or more visual cues of the one or more speaking persons of interest (Forutanpour [0022], “An AR device may be able to determine the direction or location of received speech … Faces present within the scene may be identified. Accordingly, if two or more persons are present in a scene, speech may be attributed to the proper person (detecting audio/visual cues of one or more speaking persons of interest)”); 
identifying the one or more speaking persons of interest out of a crowd of two or more people based on the detected one or more cues and a model (Forutanpour [0022], “An AR device may be able to determine the direction or location of received speech … Faces present within the scene may be identified. Accordingly, if two or more persons are present in a scene, speech may be attributed to the proper person (identifying the one speaking person of interest out of a crowd of two or more people based on the detected one or more cues)”; [0025], “multiple frames may be captured by image capture module 110 every second. Some or all of these images may be processed to determine the location of various objects within the (a model on the basis of which, a person speaking is identified)”); 
and emphasizing the one or more speaking persons of interest using an augmented reality device (Forutanpour [0022], “An AR device may be able to determine … speech may be attributed to the proper person, and thus a speech bubble may be present for each person and contain only text that is attributed to that particular person (emphasizing the one or more speaking persons of interest using an augmented reality device).”)
Forutanpour does not disclose
wherein the emphasis comprises amplification of the one or more speaking persons' speech
However Park discloses wherein the emphasis comprises amplification of the one or more speaking persons' speech (Park figs. 16A-B; [0107], “user A hears in the same scenario with augmented reality: an amplified version of speaker's B request (emphasis comprises amplification of the one or more speaking persons' speech)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Forutanpour with Park to implement a voice amplification feature. This would have been done to provide users with relevant sound data while blocking irrelevant and interfering sounds. See for example Park [0107], “The result is that user A hears little environmental sound except sounds from a specific source (or direction), which are processed and played through a loudspeaker of the ANC device. Other use cases for such a "bionic ear" application include amplifying the voice of a teacher or lecturer in real time while suppressing ambient noise.”
Regarding claim 2, Forutanpour in view of Park discloses the method of claim 1, wherein the model correlates the one or more cues with one or more most probable speaking persons of interest (Forutanpour [0025], “images may be processed to determine the location of various objects within the real-world scene, such as persons and their identities (model).” [0027], “audio capture and positioning module 130 may be used to capture audio of persons not present with a scene viewed by the user. For instance, speech occurring behind the user may still be captured and its source determined (model correlates the one or more cues with one or more most probable speaking persons of interest).”)
Regarding claim 3, Forutanpour in view of Park discloses the method of claim 1, further comprising: 
receiving feedback indicative of whether a correct speaking person of interest was emphasized (Forutanpour [0022], “speech may be attributed to the proper person, and thus a speech bubble may be present for each person and contain only text that is attributed to that particular person (emphasis)”; [0059], “an identifier may be assigned to the person who spoke the speech based on the direction from which the speech originated (receiving feedback indicative of whether a correct speaking person of interest was identified)”); and 
adjusting the model based on the received feedback (Forutanpour [0060], “the AR device may be devoted to reprocessing previously stored speech to refine the translation and/or transcription. As such, a stored transcription of previous speech may be updated to be more accurate (adjusting the model based on received feedback).”)
Regarding claim 4, Forutanpour in view of Park discloses the method of claim 1, wherein the one or more speaking persons of interest may be emphasized based on a priority (priority is given to a particular person; the one or more speaking persons of interest, emphasized based on a priority)”), and 
wherein emphasizing the one or more objects of interest within an augmented reality is selected from a group consisting of boxing, highlighting, magnifying, zooming, subtitling, translating, coloring, enhancing, amplifying, and transcribing (Forutanpour [0022], “speech may be attributed to the proper person, and thus a speech bubble may be present for each person and contain only text that is attributed to that particular person (emphasis comprises transcribing)”; Park figs. 16A-B; [0107], “user A hears in the same scenario with augmented reality: an amplified version of speaker's B request (emphasis comprises amplification of the one or more speaking persons' speech)”).
Regarding claim 5, Forutanpour in view of Park discloses the method of claim 1, wherein the audio cues include audio selected from a group consisting of speech and noises (Forutanpour [0022], “An AR device may be able to determine the direction or location of received speech … Faces present within the scene may be identified. Accordingly, if two or more persons are present in a scene, speech may be attributed to the proper person (audio cue selected from one or more persons speaking)”).
Regarding claim 6, Forutanpour in view of Park discloses the method of claim 1, wherein the visual cues include one or more facial cues selected from the group consisting of movement of a mouth, a nose, eyes, ears, cheeks, and a forehead (Forutanpour [0037], “Face superimposition module 180 may determine if the face (or, more specifically, the eyes and the (movement of a mouth and eyes)”).
Regarding claim 7, Forutanpour in view of Park discloses the method of claim 1, wherein the visual cues include one or more gestural cues selected from the group consisting of standing, sitting, lying prone, lying supine, transitioning from one position to another, moving a hand, moving a leg, moving a neck, and turning a head (Forutanpour [0026], “Once a person has been located and, possibly, identified, a location of the person (or, more specifically, possibly a location of the face of the person), may be tracked as they move within and into and out of the scene viewed by the user (visual cue comprising walking/moving a hand and leg.).”).
Claim 8 recites a computer program product which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer program product of claim 8.
Additionally Forutanpour discloses a computer program product for identifying and emphasizing one or more objects speaking persons of interest, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (Forutanpour [0106], “Merely by way of example, one or more procedures described with respect to the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer)” [0107], “A set of these instructions and/or code might be stored on a non-transitory computer-readable storage medium, such as the non-transitory storage device(s) 825”)
Claim 9 recites a computer program product which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the computer program product of claim 9.
Claim 10 recites a computer program product which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the computer program product of claim 10.
Claim 11 recites a computer program product which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the computer program product of claim 11.
Claim 12 recites a computer program product which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the computer program product of claim 12.
Claim 13 recites a computer program product which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the computer program product of claim 13.
Claim 14 recites a computer program product which corresponds to the function performed by the method of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the computer program product of claim 14.
Claim 11 recites a computer program product which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the computer program product of claim 11.
Claim 15 recites a computer system which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer system of claim 8.
Additionally Forutanpour discloses computer system for identifying and emphasizing one or more objects speaking persons of interest, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (Forutanpour fig. 1A – computer system; Forutanpour [0022], “An AR device may be able to determine  … speech may be attributed to the proper person, and thus a speech bubble may be present for each person and contain only text that is attributed to that particular person (emphasizing the one or more speaking persons of interest using an augmented reality device).” [0106], “Merely by way of example, one or more procedures described with respect to the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer)” [0107], “A set of these instructions and/or code might be stored on a non-transitory computer-readable storage medium, such as the non-transitory storage device(s) 825”)


Claim 16 recites a computer system which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the computer system of claim 16.
Claim 17 recites a computer system which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the computer system of claim 17.
Claim 18 recites a computer system which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the computer system of claim 18.
Claim 19 recites a computer system which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the computer system of claim 19.
Claim 20 recites a computer system which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the computer system of claim 20.
Response to Arguments
Applicant’s arguments filed on 02/22/2021 have been considered but are moot because of the new ground of rejections necessitated by claim amendments. In particular, the independent claims have been amended such that the amendments change the scope of the claims which required consideration and search of the amended subject matter.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616